679 S.W.2d 487 (1984)
LEANDER INDEPENDENT SCHOOL DISTRICT, Petitioner,
v.
TEXAS CONFERENCE ASSOCIATION OF SEVENTH-DAY ADVENTISTS, Respondents.
No. C-3058.
Supreme Court of Texas.
November 7, 1984.
Gates Steen, Henry Steen, Jr., Austin, for petitioner.
*488 C.J. Humphrey, Amarillo, for respondents.

ON MOTION FOR REHEARING
PER CURIAM.
Leander Independent School District correctly complains on motion for rehearing that the court of appeals erred in taxing one-half of the court costs against it. A taxing unit is not liable for court costs in a suit to collect taxes. TEX.TAX CODE ANN. § 33.49 (Vernon 1982). We grant the motion for rehearing, and pursuant to Rule 483, Tex.R.Civ.P., we grant writ of error and without hearing oral argument, reverse that part of the judgment of the court of appeals taxing costs against Leander Independent School District. In all other respects the judgment of the court of appeals is affirmed.